Exhibit 10.1
 
SUPPLEMENT TO EMPLOYMENT AGREEMENT
 


THIS SUPPLEMENT TO EMPLOYMENT AGREEMENT, the (“Supplement”) is hereby made part
of the Employment Agreement made and entered into on the 17th day of January,
2011, by and between So Act Network, Inc., a Delaware corporation with offices
at 10685-B Hazelhurst Drive, #6572, Houston, TX 77045 (the “Corporation”), and
John Blaisure, an individual residing at 124 Basil Street, Encinitas, CA 92024
(the “Executive”), (the “Agreement”) under the following circumstances:
 
NOW, THEREFORE, the parties mutually agree to incorporate into the Agreement the
following:
 
4. Compensation of Executive.
 
 (g)     The Chairman of the Corporation, Greg Halpern, shall within 10 days of
the execution of this Agreement, transfer Twenty Million Shares of his shares of
common stock of the Corporation, (the “Common Shares”) to the Executive. The
voting rights of the Common Shares shall remain with Mr. Halpern pursuant to the
attached voting trust and shall not be transferred to Executive.
 


 
IN WITNESS WHEREOF, the Parties have executed this Supplement as of February 4,
2011.






SO ACT NETWORK, INC.




/s/ Greg Halpern_______
Greg Halpern, Chairman




EXECUTIVE




/s/ John Blaisure_______
John Blaisure

